                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MARYELLEN FRESQUEZ,

       Plaintiff,

v.                                                                   No. 17-cv-1262 SMV/SCY

CHAMA VALLEY INDEPENDENT SCHOOL
DISTRICT BOARD OF EDUCATION,
ANTHONY CASADOS, and ERIC MARTINEZ,

       Defendants.


                ORDER SETTING JURY SELECTION AND JURY TRIAL

       THIS MATTER is before the Court on a telephonic status conference held on October 17,

2018. The following settings and deadlines are hereby imposed.

       Jury Selection and Jury Trial will begin on May 6, 2019, at 9:00 a.m., and end no later

than May 9, 2019, in a courtroom to be determined in Albuquerque, New Mexico.

       No later than March 11, 2019, counsel must submit their exhibit lists, exhibit binders, joint

statement of the case, witness lists, designations of deposition testimony, proposed verdict forms,

proposed jury instructions, and proposed voir dire questions. The parties must comply with the

instructions below when submitting these items to the Court.

       Objections to exhibits, witnesses, designations of deposition testimony, proposed verdict

forms, the statement of the case, proposed jury instructions, and proposed voir dire questions are

due March 18, 2019. The parties must confer about any disputes prior to filing objections.
Item          Description
Exhibits      The parties, together, must file a consolidated exhibit list identifying all exhibits
              that the parties have stipulated are admissible. For those exhibits on which no
              stipulation could be reached, the offering party must file a contested exhibit list.
              The Court encourages the parties to resolve disputes over the authenticity of
              exhibits as early as possible. Trial time will not be utilized for authentication. If
              testimony is required to authenticate or lay the foundation for any exhibits, the
              Court will hear such testimony at the Pretrial Conference.
Exhibit       The parties must deliver to my chambers two identical copies of a binder
Binders       containing the stipulated exhibits. Additionally, as to the contested exhibits, each
              side must deliver to my chambers two identical copies of a binder containing its
              contested exhibits. All exhibits must be marked. Plaintiff’s exhibits must be
              identified with numbers, and Defendant’s must be identified with letters (e.g., A,
              B, C, . . . AA, AB, AC). The identification number or letter will remain the same
              whether the exhibit is admitted or not. Charts, plats, diagrams, etc., will be
              marked and ready as to measurements, landmarks, and other identifying factual
              material before trial.
Joint         The parties must confer and attempt to agree upon a clear and concise statement
Statement     of the case that will be read to the jury panel during jury selection. If counsel are
of the Case   unable to agree to a joint statement of the case, each party must file a separate
              statement of the case.
Witness       The parties must file witness lists on the record. Witnesses must be listed in the
List &        order in which they will be called. The list must indicate whether the witness is
Designation   testifying by deposition or in person, whether the witness will be called or may
of            be called, and whether the witness will offer any opinion testimony.
Deposition
Testimony     The parties must also file designations of deposition testimony that they intend
              to use at trial. The designations must state the pages and lines of the deposition
              to be used. Counsel must submit copies of the depositions to the Court and must
              highlight the parts of the depositions that are to be used. These requirements do
              not apply to cross-examination or rebuttal of a witness presented in person at
              trial. If a party objects to the use of deposition testimony, the objecting party
              must mark those portions of the proposed deposition testimony to which the party
              objects. Marking must comply with D.N.M.LR-Civ. 10.6.
Proposed      The parties must confer and attempt to draft a proposed verdict form. The
Verdict       proposed verdict form must be filed on the record. If the parties are unable to
Form          agree on a form, each party must file its own proposed verdict form. The form(s)
              must also be emailed to chambers at smvproposedtext@nmcourt.fed.us in a
              format compatible with MS Word.




                                               2
 Proposed     The parties must confer about proposed jury instructions that set forth the
 Jury         elements and definitions of the claims and defenses. The Court’s stock set of
 Instructions jury     instructions     is      available     at    its    website       at
              http://www.nmd.uscourts.gov/content/honorable-stephan-m-vidmar.

                Plaintiff is responsible for filing a set of requested jury instructions (“the
                stipulated set”) to which all of the parties agree. For those instructions on which
                the parties were unable to agree, each party must file its own proposed
                instructions (“the contested sets”), explaining the legal basis for its position, at
                the same time as submission of the stipulated set. No proposed instruction should
                be included in both the stipulated and contested sets. That is, no stipulated
                instruction should be repeated in a party’s contested set of jury instructions.

           Instructions must be double-spaced. Only one instruction should be included on
           each page, and each instruction must identified by number. Accordingly, each
           instruction page should be titled “[Stipulated or Plaintiff’s or Defendant’s]
           Instruction Number ___.” Each instruction page should include the appropriate
           legal citation(s). All deviations from pattern instructions must be identified as
           “modified” in the citation, and the modification must be highlighted in the body
           of the instruction. Carefully proofread each instruction for errors in spelling,
           grammar, punctuation, and citations, and for unintended deviations from pattern
           instructions used as sources. An appropriate cover sheet must be included on
           each and every set of instructions. The instructions must also be emailed to
           chambers at smvproposedtext@nmcourt.fed.us in a format compatible with MS
           Word.
 Proposed  Each party wishing to participate in voir dire must file “Proposed Voir Dire
 Voir Dire Questions.” The filing must identify the specific areas about which the party
 Questions wishes to inquire and must set forth proposed voir dire questions.


       The Court will set a pretrial motions hearing and a pretrial conference in a forthcoming

order. At the pretrial conference, the Court will hear argument on the admissibility of exhibits,

the statement of the case, witnesses, designations of deposition testimony, proposed verdict forms,

proposed jury instructions, and proposed voir dire questions. If witness testimony is required to

authenticate or to lay the foundation for the admission of any exhibits, counsel must be prepared

to call all such witnesses at the pretrial conference. The Court’s goal is to minimize the amount




                                                 3
of time spent at trial on the introduction of exhibits. To the extent possible, the Court will rule on

the admissibility of all exhibits at the pretrial conference.

        The parties are encouraged, but not required, to submit trial briefs outlining basic legal

theories, anticipated evidence in support of the theories, and the legal basis of any anticipated

evidentiary disputes. The briefs are due April 26, 2019.

        Parties should notify Information Systems Help Desk at 505-348-2110 by May 1, 2019, if

they plan to use audio-visual or other courtroom technology during trial. Parties are responsible

for operating this equipment during trial. Parties should be prepared to proceed without the

equipment in the event it breaks or otherwise becomes unavailable. Trial time will not be utilized

for resolving technology issues. Should the trial be moved to a different courtroom, it is possible

the other courtroom may have no audio-visual or special equipment at all. Additionally, parties

should notify chambers by May 1, 2019, if anyone whose presence is required for trial plans to

bring electronic equipment into the courthouse. Parties must provide the names of the individuals,

their role in the trial, and the type of equipment they will be bringing.

        IT IS SO ORDERED.



                                                        ______________________________
                                                        STEPHAN M. VIDMAR
                                                        United States Magistrate Judge
                                                        Presiding by Consent




                                                   4
